DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 3, 7, 13-14, 16-17, 19-20, 23 are cancelled.
Claims 10, 12, 15, 24 are currently amended.
Claims 2, 4-6, 8-9, 11, 18 are previously presented.
Response to Arguments
Applicant’s arguments, see Remarks, filed 9/6/2022, with respect to the rejection(s) of claim(s) 1 under anticipation rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of obviousness.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 8, 18, 21, are rejected under 35 U.S.C. 103 as being unpatentable over Ando (US 2003/0055200), and further in view of Takano (JP 3667534).
Regarding claims 15, Ando discloses: a method (see [0233] & [0240]) of preparing an injection molded article (see plastic lens of title, abs), comprising: injection molding (see Ex. 12) a composition, wherein the composition includes a polycarbonate (see polycarbonate of [0233]) formed via an interfacial engineering process (see [0240] and Ex. 12).  Ando discloses: a reaction time of ([0057]) from 1-10 hours which does not overlap the claimed range but also discloses that the heating temperature and time can decrease when elevated ([0127  See MPEP 2144.05(II)(A) and (B) regarding the obviousness of optimization within prior art conditions or through routine experimentation.  Increasing the heating temperature, reduced product formation time.
Ando does not disclose the use of sulfonic acid in the recited concentration.
In the same field of endeavor of polycarbonate article fabrication as Ando (see title, abs), Takano discloses: use of sulfonic acid at a concentration of 5 ppm in an injection molding method (see title, [0033], [0026]).
	The Takano reference discloses: wherein the maximum molding temperature is at least 330 C at a residence time of 3 minutes (see [0338] of Takano, [0035] discloses average residence time of 60 min –see MPEP 2144.05, a temperature above the recited temperature is disclosed).
	To select the sulfonic acid concentration of Takano in the injection molding of polycarbonates of Ando would have optimized the acidity and reactivity / catalytic activity of the reaction conditions ([0004]) and would have improved yields and reaction rate as that is what catalysts do.
It would have been obvious to one of ordinary skill in the art to combine the sulfonic acid concentration of Takano with the polycarbonate injection molding method of Ando to arrive at the claimed invention before the effective filing date because doing so improved the catalytic activity of the reaction thereby improving yields and reaction rate.
	Regarding claim 8, the combination Ando / Takano render obvious the entire range (see cited portions of Takano above as well as MPEP 2144.05 regarding the anticipation / obviousness of similar / overlapping / approaching ranges amounts and proportions and disclosure of Takano cited in rejection of claim 15 above).
Regarding claim 18, the combination Ando / Takano discloses: wherein the article is selected from the group consisting of: a lens (see Ando title).	
Regarding claim 21, the combination Ando / Takano makes no mention of inclusion of hydroxyl phenolic end groups and therefore is interpreted as not having any of such end-groups therein, which meets the claimed limitation.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ando (US 2003/0055200) and further in view of Takano (JP 3667534), and Kamps (US 2008/0011513).
	Regarding claim 2, the combination Ando / Takano does not teach that the polycarbonate is a homopolymer.
	In the same field of endeavor of injection molding of polycarbonate as Ando (see title, [0083]), Kamps discloses: wherein the polycarbonate is a homopolymer.
	To select the polycarbonate homopolymer of Kamps in the injection molding method of Ando would have been a substitution of known equivalents suitable for their intended purposes.
	Use of the materials of Kamps in the method of Ando had the benefit that it allowed for the improved conductive properties and overall physical performance ([0054]).
	It would have been obvious to one of ordinary skill in the art to combine the homopolymeric polycarbonate materials of Kamps with the injection molding method of Ando to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of conductive properties and overall physical performance.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable Ando (US 2003/0055200) and further in view of Takano (JP 3667534), and Pai-Paranjape (US 2013/0225763).
Regarding claim 4, the combination Ando / Takano does not disclose: wherein the PC resin has a purity greater than 99.6%.
In the same field of endeavor of preparations of polycarbonate resins as Ando (see title, abs), Pai-Paranjape discloses: wherein the polycarbonate powder has a purity of greater than 99.7% ([0005]-[0013]).
To select the purity of the resin of Pai-Paranjape in the injection molding method of Ando had the benefit that it enhanced the optical properties of the resulting film (see title).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the purity of the polycarbonate resin of Pai-Paranjape with the injection molding method of Ando to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the enhanced optical properties of the resulting film.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ando (US 2003/0055200) and further in view of Takano (JP 3667534), and Kobayashi (US 2004/0132919).
Regarding claim 5, the combination Ando / Takano does not disclose: the recited Markush grouping of molecular structures.
 In the same field of endeavor of molded article manufacture as Ando (see title, abs), Kobayashi discloses: wherein an unsaturated sulfonic acid is included in the resin composition ([0005]).  The composition of Kobayashi is taken as a species that can anticipate the genus of chemicals claimed – see MPEP 2144.09 regarding the obviousness of chemical homologs.  An entire class of molecules has been claimed by Applicant and the molecules / homologs of Kobayashi are interpreted as rendering obvious the claimed subject matter. 
To add the unsaturated sulfonic acid of Kobayashi to the injection molding method of Ando had the benefit that it allowed for the creation of an object with anti-static properties ([0005]).
It would have been obvious to one of ordinary skill in the art to combine the homologs of unsaturated sulfonic acids of Kobayashi with the injection molding method of Ando to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the creation of objects with anti-static properties.

Claims 6, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ando (US 2003/0055200) and further in view of Takano (JP 3667534), and Inoue (US 2001/0041759).
Regarding claim 6, the combination Ando / Takano does not disclose: wherein the sulfonic acid comprises: p-toluene sulfonic acid.
In the same field of endeavor of polycarbonate resins as Ando (see title, abs), Inoue discloses: use of p-toluene sulfonic acid for the preparations of polycarbonates (see claims 13, 19).
To select the sulfonic acid of Inoue in the polycarbonate injection molding method of Ando had the benefit that it allowed for the improvement of retention stability and water resistance (see [0093]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the p-toluene sulfonic acid of Inoue with the injection molding method of Ando to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of retention stability and water resistance.
Regarding claim 24, see the rejection of claim 6 presented above, which has identical claim scope as claim 6.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ando (US 2003/0055200) and further in view of Takano (JP 3667534), and Otonari (US 2013/0281586).
Regarding claim 9, the combination Ando / Takano does not disclose: wherein the composition comprises a colorant.
In the same field of endeavor of molded article design as Ando (see title, abs), Otonari discloses: wherein the molded composition includes additives such as pigments / dyes ([0057]).
To add colorants / pigments / dyes as in Otonari in the injection molding method of Ando was a suitable design for the manufacture of injection molded articles.
It would have been obvious to one of ordinary skill in the art to combine the colorant / pigment / dyes of Otonari with the injection molding method of Ando to arrive at the claimed invention before the effective filing date because doing so was a suitable design for its intended uses.

Claims 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ando (US 2003/0055200) and further in view of Takano (JP 3667534).
Regarding claim 10, the combination Ando / Takano does not disclose: wherein a 3.2 mm molded plaque formed from the composition exhibits when tested a yellowness index of less than 4.
To make the yellowness index of the plaque formed from the composition have a yellowness index of less than 4 would have been an aesthetic design change within the level of skill of one of ordinary skill in the art.
Aesthetic design changes have been held as prima facie obvious to one of ordinary skill in the art before the effective filing date -  see MPEP 2144.04(I) regarding the obviousness of aesthetic design changes before the effective filing date.
It would have been obvious to one of ordinary skill in the art to make a plaque of the composition with a yellowness index of less than 4 in the composition of Ando to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the change which was an aesthetic design change.
Regarding claim 12, the combination Ando / Takano does not disclose: wherein a 3.2 mm molded plaque formed from the composition exhibits when tested in accordance with ASTM D1925, exhibits a yellowness index that is between 1.5 and 2.
To make the yellowness index of the plaque formed from the composition have a yellowness index of between 1.5 and 2 would have been an aesthetic design change within the level of skill of one of ordinary skill in the art.
Aesthetic design changes have been held as prima facie obvious to one of ordinary skill in the art before the effective filing date -  see MPEP 2144.04(I) regarding the obviousness of aesthetic design changes before the effective filing date.
It would have been obvious to one of ordinary skill in the art to make a plaque of the composition with a yellowness index of less than 4 in the composition of Ando to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the change which was an aesthetic design change.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ando (US 2003/0055200) and further in view of Takano (JP 3667534), and Weber (WO 0138436).
Regarding claim 11, the combination Ando / Takano does not disclose: wherein all of the polycarbonate in the composition was formed via an interfacial polymerization process.
In the same field of endeavor of molded articles as Ando (see title, abs), Weber discloses: wherein the polycarbonate is formed via interfacial polymerization (see translated document pp. 5, ll. 173-179).
To form the polycarbonate of Ando by interfacial polymerization as in Weber would have been a suitable method for the formation of polycarbonate material.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the interfacial polymerization of Weber as a method of manufacturing the polycarbonate of Ando to arrive at the claimed invention before the effective filing date because doing so was a suitable design for the formation of polycarbonate materials, which was desirable in Takano.

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Takano (JP 3667534), and further in view of Inoue (US 2001/0041759).
Regarding claim 22, the combination Ando / Takano does not disclose: wherein the sulfonic acid comprises: a polystyrene sulfonic acid.
In the same field of endeavor of injection molded articles as Ando (see title, abs), Inoue discloses: a polystyrene sulfonic acid (see claims 14, 20). 
To select the particular species of sulfonic acid of Inoue in the injection molding process of Ando had the benefit that it was suitable for optical uses, which was desirable in Takano.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the polystyrene sulfonic acid of Inoue with the method of Ando to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the benefit that it was suitable for optical uses.
Conclusion
Citation of related / pertinent prior art: Tsunemori (CN 101295161) discloses: use of polycarbonates and sulfonic acid in a method of injection molding where the temperature is from 300-450 C.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY F MONGELLI/Patent Examiner, Art Unit 1743    

                                                                                                                                                                                                    /JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743